Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office action is made in response to Amendment, filed 14 February 2022 (“Reply”).  Applicant has amended Claims 1, 7, 10 – 11 and 13 - 20.  As amended, Claims 1 – 20 are presented for examination.
In Office action of November 12, 2021 (“Office Action”):
Claims 1 – 20 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 - 20 of U.S. Patent No. 10,979,752.
Claims 1 - 4, 6 -12, 15 and 19 - 20 were rejected under 35 U.S.C. 103 as being unpatentable over Brody et al., US Pub. 2018/0315133 A1 (hereinafter Brody) in view of Cherifi et al., US Pub. 2015/0341290 A1 (hereinafter Cherifi).
Claim 5 was rejected under 35 U.S.C. 103 as being unpatentable over Brody in view of Cherifi as applied to claim 1 above, and further in view of Jolliff et al., US Pub. 2009/0300525 A1 (hereinafter Jolliff).
Claim 13 was rejected under 35 U.S.C. 103 as being unpatentable over Brody in view of Cherifi as applied to claim 1 above, and further in view of Zaner et al., US Pub. 2003/0233650 A1 (hereinafter Zaner).
Claim 14 was rejected under 35 U.S.C. 103 as being unpatentable over Brody in view of Cherifi as applied to claim 1 above, and further in view of Joliff and Fuller et al., US Patent 9,043,371 B1 (hereinafter Fuller).
Claim 16 was rejected under 35 U.S.C. 103 as being unpatentable over Brody in view of Cherifi as applied to claim 1 above, and further in view of Altman et al., US Pub. 2008/0070593 A1 (hereinafter Altman) and Fuller.
Claims 17 - 18 were rejected under 35 U.S.C. 103 as being unpatentable over Brody in view of Cherifi as applied to claim 1 above, and further in view of Altman.


Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new ground(s) of rejection.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 - 20 of U.S. Patent No. 10,979,752 in view of Delong et al., US Pub. 2015/0262435 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are obvious over the conflicting patent claims.
The difference between the instant and conflicting patent claim is the addition of the limitation of non-routine current activity in the instant claims. See the table below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a non-routine current activity of a user because atypical or non-routine behavior may be more likely to prompt an intelligent alert than typical or routine behavior, (Delong: [0044]).



Instant Application - 17/249,888
Parent – US Patent 10/979752
1. A method comprising:

receiving, by a processor from a first client computing device, an electronic communication including location information from a location sensor associated with the first client computing device; 


determining a non-routine current activity of a first user of the first client computing device based on the location information; 


generating a media content item including a map display based on the location information, and 




a status message that describes the non-routine current activity of the first user and describes a map location on the map display; and 

causing the media content item to be displayed on a display screen of at least one of the plurality of client computing devices including the first client computing device.
1. A method comprising:

receiving, by a server system from a first client computing device in communication with the server system over a network, an electronic communication including location
information from a location sensor coupled to the first client computing device;

determining, by the server system, a current activity of a first user of the first client computing device based on the location information;

generating, by the server system, a media content item including a map display based on the location information, and 

an avatar of the first user engaged in the
current activity, and 

a status message that describes the current activity of the first user and describes a map
location on the map display; and


causing, by the server system, the media content item to be displayed on a display screen of at least one of the plurality of client computing devices including the first client computing device
2. The method of claim 1, wherein generating the media content item further comprises: 
generating an avatar of the first user engaged in the current activity.



generating an avatar of the first user engaged in the current activity, (Claim 1)
3. The method of claim 1, wherein the location information includes a current location of the first client computing device or a current locality associated with the first client computing device.
3. The method of claim 1, wherein the location information includes a current location of the first client computing device or a current locality associated with the first client computing device.
4. The method of claim 1, wherein the electronic communication includes geolocation filter.
4. The method of claim 1, wherein the electronic communication includes geolocation filter.
5. The method of claim 1, wherein the electronic communication includes a change in location sharing preference.
5. The method of claim 1, wherein the electronic communication includes a change in location sharing preference
6. The method of claim 1, further comprising: determining, based on the location information a residence of the first user or a work location of the first user.
6. The method of claim 1, further comprising:
determining, based on the location information a residence of the first user or a work location of the first user
7. The method of claim 1, wherein determining the non-routine current activity of the first user includes: 

identifying a current location of the first client computing device based on the location information; 

identifying a venue associated with the exact current location; and 

identifying an activity associated with the venue.
7. The method of claim 1, wherein determining the current activity of the first user includes:

identifying a current location of the first client computing device based on the location information;

identifying a venue associated with the exact current location; and

identifying an activity associated with the venue
8. The method of claim 7, wherein the venue is a restaurant, a theater, a sporting event, a sports field, or a transportation hub.
8. The method of claim 7, wherein the venue is a restaurant, a theater, a sporting event, a sports field, or a transportation hub.
9. The method of claim 2, further comprising: 

retrieving, from a database, avatar information for the first user; and 

generating the avatar of the first user based on the avatar information.
9. The method of claim 1, further comprising:

retrieving, by the server system from a database, avatar information for the first user.

generating an avatar of the first user engaged in the current activity (Claim 1)
10. The method of claim 2, wherein determining the current activity of the first user includes:
determining a speed of the first client computing device based on first location information from the location sensor at a first time and second location information from the location sensor at a second time, wherein the second time is subsequent to the first time; and 

determining based on the speed of the first client computing device, the first location information and the second location information, that the first user is traveling via walking, running, biking, driving, flying, traveling on a train, or traveling on a boat.
10. The method of claim 1, wherein determining the current activity of the first user includes:
determining a speed of the first client computing device based on first location information from the location sensor at a first time and second location information from the location sensor at a second time, wherein the
second time is subsequent to the first time; and

determining based on the speed of the first client computing device, the first location information and the second location information, that the first user is traveling via walking, running, biking, driving, flying,
traveling on a train, or traveling on a boat
11. The method of claim 10, wherein generating the media content item includes: causing the avatar of the first user to be displayed as traveling via walking, running, biking, driving, flying, traveling on the train, or traveling on the boat; and 
wherein status message to describe the current activity as traveling via walking, running, biking, driving, flying, traveling on the train, or traveling on the boat.
11. The method of claim 10, wherein generating the media content item includes:
causing the avatar of the first user to be displayed as traveling via walking, running, biking, driving, flying, traveling on the train, or traveling on the boat; and
wherein status message to describe the current activity as traveling via walking, running, biking, driving, flying, traveling on the train, or traveling on the boat
12. The method of claim 11, wherein generating the media content item includes: 
presenting the avatar of the first user at a first position in the media content item at the first time; and 

modifying the media content item to remove the avatar of the first user in the first position in the media content item and presenting the avatar of the first user at a second position in the media content item at the second time.
12. The method of claim 11, wherein generating the media content item includes:
presenting the avatar of the first user at a first position in the media content item at the first time; and

modifying the media content item to remove the avatar of the first user in the first position in the media content item and presenting the avatar of the first user at a second position in the media content item at the second time.
13. The method of claim 1, wherein generating the media content item includes: generating an aggregated status message associated with the non-routine current activity of the first user, wherein the aggregated status message is generated as the status message for a plurality of users including the first user that are identified as being associated with the non-routine current activity of the first user, and wherein the aggregated status message includes a listing of at least two of the plurality of users and describes the non-routine current activity of the at least two of the plurality of users, and the map location on the map display.
13. The method of claim 1, wherein generating the media content item includes:
generating an aggregated status message associated with the current activity of the first user, wherein the aggregated status message is generated as the status message 
for a plurality of users including the first user that are identified as being associated with the current activity of the first user, and wherein the aggregated status message includes a listing of at least two of the plurality of users and describes the current activity of the at least two of the plurality of users, and the map location on the map display.
14. The method of claim 1, wherein generating the media content item includes: 

generating a view count indicating a number of users that have viewed the status message associated with the non-routine current activity of the first user and a list of the users that have viewed the status message associated with the current activity of the first user.
14. The method of claim 1, wherein generating the media content item includes:

generating a view count indicating a number of users that have viewed the status message associated with the current activity of the first user and a list of the users that have viewed the status message associated with the current activity of the first user.
15. The method of claim 1, further comprising: 

receiving from a second client computing device included in the plurality of client communication devices, an electronic communication including location information from a location sensor coupled to the second client computing device; and 



determining a current activity of a second user of the second client computing device based on the location information.
15. The method of claim 1, further comprising:

receiving, by the server system, from a second client computing device included in the plurality of client communication devices in communication with the server system over the network, an electronic communication including location information from a location sensor coupled to the second client computing device; and

determining, by the server system, a current activity of a second user of the second client computing device based on the location information.
16. The method of claim 15, wherein generating the media content item comprises: 

generating the media content item to be displayed on the display screen of the first client computing device, wherein the media content item includes an avatar of the second user engaged in the second user's current activity, or a status message associated with the second user's current activity; and 


receiving a view timestamp from the first client computing device corresponding to a time that the first user viewed the media content item displayed on the display screen of the first client computing device, and 



updating a view count of the status message associated with the second user's current activity.
16. The method of claim 15, wherein generating the media content item comprising:

generating, by the server system, the media content item to be displayed on the display screen of the first client computing device, wherein the media content item includes an avatar of the second user engaged in the
second user's current activity, or a status message associated with the second user's current activity; and

receiving, by the server system, a view timestamp from the first client computing device corresponding to a time that the first user viewed the media content item displayed on the display screen of the first client computing device, and 

updating a view count of the status message associated with the second user's current activity.
17. The method of claim 1, wherein the status message associated with the non-routine current activity of the first user includes a timestamp and a predetermined timeframe, wherein the status message is only accessible for display during the predetermined timeframe.
17. The method of claim 1, wherein the status message associated with the current activity of the first user includes a timestamp and a predetermined timeframe, wherein the status message is only accessible for display during the predetermined timeframe.
18. The method of claim 17, further comprising: 

storing by the server system a status queue associated with the first user, wherein the status queue includes a plurality of active status messages associated with the first user, wherein the status message associated with the non-routine current activity of the first user is a most recent of the active status messages in the status queue, 

wherein the active status messages are status messages that are accessible for display.
18. The method of claim 17, further comprising:

storing by the server system a status queue associated with the first user, wherein the status queue includes a plurality of active status messages associated with the first user, wherein the status message associated with the current activity of the first user is a most recent of the active status messages in the status queue, 
wherein the active status messages are status messages that are accessible for display.
19. (New) A non-transitory computer-readable storage medium having stored thereon, instructions when executed by a processor, causes the processor to perform a method comprising: 

receiving from a first client computing device, an electronic communication including location information from a location sensor coupled to the first client computing device; 



determining a non-routine current activity of a first user of the first client computing device based on the location information; 

generating a media content item including a map display based on the location information and a status message that describes the non-routine current activity of the first user and describes a map location on the map display; and 

causing the media content item to be displayed on a display screen of at least one of a plurality of client computing devices including the first client computing device.
19. A non-transitory computer-readable storage medium having stored thereon, instructions when executed by a
processor, causes the processor to perform a method comprising:

receiving from a first client computing device in communication with the processor over a network, an electronic communication including location information from a location sensor coupled to the first client computing
device;

determining a current activity of a first user of the first client computing device based on the location information;

generating a media content item including a map display based on the location information, an avatar of the first user engaged in the current activity and a status message that describes the current activity of the first user and describes a map location on the map display; and

causing the media content item to be displayed on a display screen of at least one of a plurality of client computing devices including the first client computing device.
20. A system comprising: 
a processor; and 
a memory having instructions stored thereon, when executed by the processor, causes the system to perform operations comprising: 

receiving from a first client computing device, an electronic communication including location information from a location sensor coupled to the first client computing device; 



determining a non-routine current activity of a first user of the first client computing device based on the location information; and 

generating a media content item including a map display based on the location information and a status message that describes the non-routine current activity of the first user and describes a map location on the map display; and 


causing the media content item to be displayed on a display screen of at least one of a plurality of client computing devices including the first client computing device.
20. A system comprising:
a processor; and
a memory having instructions stored thereon, when executed by the processor, causes the system to perform operations comprising:

receiving from a first client computing device in communication with the messaging server system over a network, an electronic communication including location
information from a location sensor coupled to the first client computing device;

determining a current activity of a first user of the first client computing device based on the location information; and

generating a media content item including a map display based on the location information, and an avatar of the first user engaged in the current activity, and a status message that describes the current activity of the first user and describes a map location on the map display; and

causing the media content item to be displayed on a display screen of at least one of a plurality of client computing devices including the first client computing device.

Delong et al., US Pub. 2015/0262435 A1
a non-routine current activity of a user
Delong discloses that a behavior of a user can be classified as atypical or non-routine ([0044])






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 6 – 12, 15 and 19 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brody et al., US Pub. 2018/0315133 A1 (hereinafter Brody) in view of Delong et al., US Pub. 2015/0262435 A1 (hereinafter Delong)


In regards to Claim 1, Brody discloses a method comprising: 
receiving, by a processor from a first client computing device, an electronic communication including location information from a location sensor associated with the first client computing device (Brody: Fig. 1 and [0043], Messaging server system 108 may receive an electronic communication from a client computing device 102 of a user over a network containing location information from a location sensor coupled to the user's computing device); 
determining a current activity of a first user of the first client computing device based on the location information (Brody: Fig. 4, [0041] and [0044], System analyzes the received location information and determines a current activity of the user, step 415); 
generating a media content item including a map display based on the location information, and describes a map location on the map display (Brody: Fig. 5C and [0050], where a media content item depicts a map with a location which is described as “Bob’s Bar” at reference 520); and 
causing the media content item to be displayed on a display screen of at least one of the plurality of client computing devices including the first client computing device (Brody: [0012] and [0056], Media content can be displayed on a user's computing device).  But Brody fails to explicitly disclose determining a non-routine current activity and generating a status message that describes the non-routine current activity of the first user.
Delong from a similar endeavor teaches determining a non-routine current activity (Delong: [0011] and [0049], where it is determined if the new data is abnormal, unique or atypical compared to the user’s historical behavior; [0012] – [0013], where the user stopped at the stadium on his way home from work rather than going directly home as is his typical driving pattern; [0044], where a particular behavior can be categorized as atypical) and 
generating a status message that describes the non-routine current activity of the first user (Delong: [0013], where when it is determined that the user’s behavior is atypical, i.e. he is stopping at the stadium on his way home, an option may be provided to the user to post a message on a social media site such as “Attending tonight’s’ Washington Nationals game!”  Or, the posting may be automatically sent to one or more users without prompting a user).  
While an individual may receive a message based on their current location, such messages often lack intelligence in that they are not based on locational patterns or historical location (Delong: [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brody in view of Delong such that intelligent alerts based on current and historical location and time data are provided, (Delong: [0009]).  Such alerts are based on the determination if the current user behavior is atypical, (Delong: [0011]).

Regarding Claim 2, the combined teaching of Brody and Delong discloses the method of claim 1, wherein generating the media content item further comprises: 
generating an avatar of the first user engaged in the current activity (Brody: Fig. 4, [0041] and [0045], System generates a media content item, based on the avatar information for the user and the current activity, containing an avatar of the user engaged in the current activity).  

Regarding Claim 3, the combined teaching of Brody and Delong discloses the method of claim 1, wherein the location information includes 
a current location of the first client computing device (Brody: [0043], Location information is received from a location sensor which may include a GPS component integrated in the user's computing device) or a current locality associated with the first client computing device (Brody: [0035], A neighborhood or special location may have geolocation filters which may be presented within a user interface based on geolocation information from the client device).

Regarding Claim 4, the combined teaching of Brody and Delong discloses the method of claim 1, wherein the electronic communication includes geolocation filter (Brody: [0034] - [0035], Annotation data includes filters such as geolocation filters or Geofilters).

Regarding Claim 6, the combined teaching of Brody and Delong discloses the method of claim 1, further comprising: 
determining, based on the location information a residence of the first user or a work location of the first user (Brody: [0053], Current location may be the user's residence).

Regarding Claim 7, the combined teaching of Brody and Delong discloses the method of claim 1, wherein determining the non-routine current activity of the first user (Delong: [0011] and [0049], where it is determined if the new data is abnormal, unique or atypical compared to the user’s historical behavior; [0012] – [0013], where the user stopped at the stadium on his way home from work rather than going directly home as is his typical driving pattern; [0044], where a particular behavior can be categorized as atypical) includes: 
identifying a current location of the first client computing device based on the location information (Brody: [0054], Determining the current activity of a user is based on identifying a venue associated with the user's current location and one or more activities associated with the venue); 
identifying a venue associated with the exact current location (Brody: [0054], Determining the current activity of a user is based on identifying a venue associated with the user's current location and one or more activities associated with the venue. For example, the system determines, based on location information from the user's mobile computing device that the user is at a bar); and 
identifying an activity associated with the venue (Brody: [0054], Determining the current activity of a user is based on identifying a venue associated with the user's current location and one or more activities associated with the venue. The system identifies drinking spirits as an activity associated with the bar venue).

Regarding Claim 8, the combined teaching of Brody and Delong discloses the method of claim 7, wherein the venue is a restaurant, a theater, a sporting event, a sports field, or a transportation hub (Brody: [0055], The system may identify venues, such as restaurants, theaters, sporting events, sports fields, and transportation hubs).

Regarding Claim 9, the combined teaching of Brody and Delong discloses the method of claim 2, further comprising: 
retrieving, from a database, avatar information for the first user (Brody: Fig. 4, [0041] and [0045], Avatar information for the user is retrieved from various sources, step 420, such as local memory, as well as from other systems and devices); and 
generating the avatar of the first user based on the avatar information (Brody: Fig. 4, [0041] and [0045], System generates a media content item, based on the avatar information for the user and the current activity, containing an avatar of the user engaged in the current activity).

Regarding Claim 10, the combined teaching of Brody and Delong discloses the method of claim 2, wherein determining the non-routine current activity of the first user (Delong: [0011] and [0049], where it is determined if the new data is abnormal, unique or atypical compared to the user’s historical behavior; [0012] – [0013], where the user stopped at the stadium on his way home from work rather than going directly home as is his typical driving pattern; [0044], where a particular behavior can be categorized as atypical)  includes: 
determining a speed of the first client computing device based on first location information from the location sensor at a first time and second location information from the location sensor at a second time, wherein the second time is subsequent to the first time (Brody: [0044], The system may determine a speed of the user's client computing device based on first location information from the location sensor on the user's device at a first time, and second location information from the location sensor at a second subsequent time); and 
determining based on the speed of the first client computing device, the first location information and the second location information, that the first user is traveling via walking, running, biking, driving, flying, traveling on a train, or traveling on a boat (Brody: [0046], For example, if the system determines the user is moving along a sidewalk at a rate of three miles per hour, the system may determine base on the user's speed that the user is walking. If, on the other hand, the user is moving at six miles per hour along the sidewalk, the system may determine the use is running. The system may likewise identify other activities for the user, such as biking, driving, flying, traveling on a train, and traveling on a boat).

Regarding Claim 11, the combined teaching of Brody and Delong discloses the method of claim 10, wherein generating the media content item includes: 
causing the avatar of the first user to be displayed as traveling via walking, running, biking, driving, flying, traveling on the train, or traveling on the boat (Brody: Fig. 5A and [0047], System presents the avatar of a user walking 505 along a street; [0042], Customized media content items may include avatars of users engaged in various activities, such as walking, eating, playing a sport, sleeping etc.); and 
wherein the status message describes the non-routine current activity as traveling via walking, running, biking, driving, flying, traveling on the train, or traveling on the boat (Delong: [0013], where when it is determined that the user’s behavior is atypical, an option may be provided to the user to post a message on a social media site; [0044], where a particular behavior is categorized as atypical based on a comparison of current driving data to historical driving data;  )

Regarding Claim 12, the combined teaching of Brody and Delong discloses the method of claim 11, wherein generating the media content item includes: 
presenting the avatar of the first user at a first position in the media content item at the first time (Brody: [0047], The system may present the avatar 505 of the user at a first position in the image at a first time); and 
modifying the media content item to remove the avatar of the first user in the first position in the media content item and presenting the avatar of the first user at a second position in the media content item at the second time (Brody: [0047], Modifying the image to remove the user's avatar from the first position and present the avatar 505 at a second position at a second, subsequent, time).

Regarding Claim 15, the combined teaching of Brody and Delong discloses the method of claim 1, further comprising: 
receiving from a second client computing device included in the plurality of client communication devices, an electronic communication including location information from a location sensor coupled to the second client computing device (Brody: Fig. 1 and [0013],  Messaging system 100 includes multiple client devices 102; Fig. 1 and [0043], Messaging server system 108 may receive an electronic communication from a client computing device 102 of a user over a network containing location information from a location sensor coupled to the user's computing device; Fig. 5D and [0055], A second user's avatar 545 is depicted at a wine bar nearby a first user's avatar 535 which is depicted at "Joe's BBQ". The system identifies this location as a wine bar and customizes the user's avatar to show her holding an oversized glass of wine); and 
determining a current activity of a second user of the second client computing device based on the location information (Brody: Fig. 5D and [0055], A second user's avatar 545 is depicted at a wine bar nearby a first user's avatar 535 which is depicted at "Joe's BBQ". The system identifies the second user's location as a wine bar and customizes the user's avatar to show her holding an oversized glass of wine).

In regards to Claim 19, Brody discloses a non-transitory computer-readable storage medium having stored thereon, instructions when executed by a processor, causes the processor to perform a method (Brody: [0076], Computer-readable medium capable of storing instructions, such that the instructions, when executed by one or more processors, cause the machine to perform any one or more of the methodologies described herein) comprising: 
receiving from a first client computing device, an electronic communication including location information from a location sensor coupled to the first client computing device (Brody: Fig. 1 and [0043], Messaging server system 108 may receive an electronic communication from a client computing device 102 of a user over a network containing location information from a location sensor coupled to the user's computing device); 
determining a current activity of a first user of the first client computing device based on the location information (Brody: Fig. 4, [0041] and [0044], System analyzes the received location information and determines a current activity of the user, step 415); 
generating a media content item including a map display based on the location information and describes a map location on the map display (Brody: Fig. 5C and [0050], where a media content item depicts a map with a location which is described as “Bob’s Bar” at reference 520); and 
causing the media content item to be displayed on a display screen of at least one of a plurality of client computing devices including the first client computing device (Brody: [0012] and [0056], Media content can be displayed on a user's computing device).  But Brody fails to explicitly disclose determining a non-routine current activity and generating a status message that describes the non-routine current activity of the first user.
Delong from a similar endeavor teaches determining a non-routine current activity (Delong: [0011] and [0049], where it is determined if the new data is abnormal, unique or atypical compared to the user’s historical behavior; [0012] – [0013], where the user stopped at the stadium on his way home from work rather than going directly home as is his typical driving pattern; [0044], where a particular behavior can be categorized as atypical) and 
generating a status message that describes the non-routine current activity of the first user (Delong: [0013], where when it is determined that the user’s behavior is atypical, i.e. he is stopping at the stadium on his way home, an option may be provided to the user to post a message on a social media site such as “Attending tonight’s’ Washington Nationals game!”  Or, the posting may be automatically sent to one or more users without prompting a user).  
While an individual may receive a message based on their current location, such messages often lack intelligence in that they are not based on locational patterns or historical location (Delong: [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brody in view of Delong such that intelligent alerts based on current and historical location and time data are provided, (Delong: [0009]).  Such alerts are based on the determination if the current user behavior is atypical, (Delong: [0011]).

In regarding to Claim 20, Brody discloses a system comprising: 
a processor (Brody: Fig. 1 and [0013], multi-processor system); and 
a memory having instructions stored thereon, when executed by the processor, causes the system to perform operations (Brody: [0076], Computer-readable medium capable of storing instructions, such that the instructions, when executed by one or more processors, cause the machine to perform any one or more of the methodologies described herein) comprising: 
receiving from a first client computing device, an electronic communication including location information from a location sensor coupled to the first client computing device (Brody: Fig. 1 and [0043], Messaging server system 108 may receive an electronic communication from a client computing device 102 of a user over a network containing location information from a location sensor coupled to the user's computing device); 
determining a current activity of a first user of the first client computing device based on the location information (Brody: Fig. 4, [0041] and [0044], System analyzes the received location information and determines a current activity of the user, step 415); and 
generating a media content item including a map display based on the location information and describes a map location on the map display (Brody: Fig. 5C and [0050], where a media content item depicts a map with a location which is described as “Bob’s Bar” at reference 520); and 
causing the media content item to be displayed on a display screen of at least one of a plurality of client computing devices including the first client computing device (Brody: [0012] and [0056], Media content can be displayed on a user's computing device).  But Brody fails to explicitly disclose determining a non-routine current activity and generating a status message that describes the non-routine current activity of the first user.
Delong from a similar endeavor teaches determining a non-routine current activity (Delong: [0011] and [0049], where it is determined if the new data is abnormal, unique or atypical compared to the user’s historical behavior; [0012] – [0013], where the user stopped at the stadium on his way home from work rather than going directly home as is his typical driving pattern; [0044], where a particular behavior can be categorized as atypical) and 
generating a status message that describes the non-routine current activity of the first user (Delong: [0013], where when it is determined that the user’s behavior is atypical, i.e. he is stopping at the stadium on his way home, an option may be provided to the user to post a message on a social media site such as “Attending tonight’s’ Washington Nationals game!”  Or, the posting may be automatically sent to one or more users without prompting a user).  
While an individual may receive a message based on their current location, such messages often lack intelligence in that they are not based on locational patterns or historical location (Delong: [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brody in view of Delong such that intelligent alerts based on current and historical location and time data are provided, (Delong: [0009]).  Such alerts are based on the determination if the current user behavior is atypical, (Delong: [0011]).



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brody in view of Delong as applied to claim 1 above, and further in view of Jolliff et al., US Pub. 2009/0300525 A1 (hereinafter Jolliff).

Regarding Claim 5, the combined teaching of Brody and Delong discloses the method of claim 1.  But the combined teaching of Brody and Delong fails to explicitly disclose, wherein the electronic communication includes a change in location sharing preference.
Jolliff from a similar endeavor teaches wherein the electronic communication includes a change in location sharing preference (Jolliff: [0120] - [0122], User may set selection criteria to control who may view each avatar, at what times, and during what activities. For example, a user may set authorization levels to ensure that the user's boss may only view an avatar detailing the user's activity during work hours).
An avatar is a virtual representation of a computer user and are often used to represent the real world user in the virtual world of computing, (Jolliff: [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the authentication aspects of the combined teaching of Brody and Delong in view of Jolliff to allow a user to set selection criteria to control who may view each avatar, at what times and during what activities. For example, a user may ensure that the user's boss may only view an avatar detailing the user's activity during work hours, (Jolliff: [0120] - [0121]).




Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brody in view of Delong as applied to claim 1 above, and further in view of Zaner et al., US Pub. 2003/0233650 A1 (hereinafter Zaner).

Regarding Claim 13, the combined teaching of Brody and Delong discloses the method of claim 1, wherein the aggregated status message includes a listing of at least two of the plurality of users (Delong: [0009], where generated alerts can be one-to-many, many-to-many, or many-to one) and describes the current activity of the at least two of the plurality of users, and the map location on the map display (Brody: Fig. 5D and [0055], where user’s avatar 535 is depicted holding a knife and fork at Joes BBQ restaurant and a second user’s avatar 545 is depicted holding an oversized glass of wine at Flo’s Wine Bar 550).  But Brody and Delong fail to explicitly disclose, wherein generating the media content item includes: generating an aggregated status message associated with the current activity of the first user, wherein the aggregated status message is generated as the status message for a plurality of users including the first user that are identified as being associated with the current activity of the first user.
Zaner from a similar endeavor teaches generating an aggregated status message associated with the current activity of the first user, wherein the aggregated status message is generated as the status message for a plurality of users including the first user that are identified as being associated with the current activity of the first user (Zaner: Abstract, A communication icon represents a shared connection allowing members of an online group to interact with each other and participate in different activities together. The icon provides each group member with a representation of the group's shared relationship. The icon can be activated for activity sharing. Online members of the group are kept apprised of the group's status and activities via a displayed status bar).
There is a need for a group communication application through which an intimate group of users can interact with each other in any number of ways, and through which users can depend on a constant connection to a small select group of friends who will share these activities with each other, (Zaner: [0007]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Brody and Delong in view of Zaner to aggregate the individual status of users disclosed in Brody to provide a group status as disclosed in Zaner, ([0012]). This gives the Internet generation a sense of constant social connection and a shared relationship with their friends similar in many ways to those developed in the physical world, (Zaner: [0007]).



Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brody in view of Delong as applied to claim 1 above, and further in view of Fuller et al., US Patent 9,043,371 B1 (hereinafter Fuller) and Joliff.

Regarding Claim 14, the combined teaching of Brody and Delong discloses the method of claim 1, wherein generating the media content item includes: the non-routine current activity of the first user (Delong: [0044], where a particular behavior can be categorized as atypical).  But Brody and Delong fail to explicitly disclose generating a view count indicating a number of users that have viewed the status message associated with the current activity of the first user (emphasis added to distinguish elements not explicitly taught by Brody and Delong).
Fuller from a similar endeavor teaches generating a view count indicating a number of users that have viewed the status message associated with the current activity of the first user (Fuller: Figs. 5F and 5G and col. 13 II. 42 – 49, When the user's status is viewed once, the data item for the "view count" counter indicates that the status has been viewed once. Subsequently, when the status is viewed a second time, the marker indicating that the status has been viewed once is updated to indicate that the status has been viewed twice).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Brody and Delong in view of Fuller to record views when a user updates his status, (Fuller: col. 12 II. 47 - 50). It is well understood that a counter is incremented every time an event takes place, (Fuller: col. 13 ll. 42-49).
But Brody, Delong and Fuller fail to explicitly disclose a list of the users that have viewed the status message associated with the current activity of the first user.
Joliff from a similar endeavor teaches a list of the users that have viewed the status message associated with the current activity of the first user (Jolliff: [0055], Avatar files may be sent to a preapproved list of recipients whenever a user's status changes).
An avatar is a virtual representation of a computer user and are often used to represent the real world user in the virtual world of computing, (Jolliff: [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the authentication aspects of the combined teaching of Brody, Delong and Fuller in view of Jolliff to allow a user to set selection criteria to control who may view each avatar, at what times and during what activities. For example, a user may ensure that the user's boss may only view an avatar detailing the user's activity during work hours, (Jolliff: [0120] - [0121]).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brody in view of Delong as applied to claim 1 above, and further in view of Altman et al., US Pub. 2008/0070593 A1 (hereinafter Altman) and Fuller.

Regarding Claim 16, the combined teaching of Brody and Delong discloses the method of claim 15, wherein generating the media content item comprises: 
generating the media content item to be displayed on the display screen of the first client computing device, wherein the media content item includes an avatar of the second user engaged in the second user's current activity, or a status message associated with the second user's current activity (Brody: Fig. 5D and [0055], A second user's avatar 545 is depicted at a wine bar nearby a first user's avatar 535 which is depicted at "Joe's BBQ". The system identifies the second user's location as a wine bar and customizes the user's avatar to show her holding an oversized glass of wine).
But the combined teaching of Brody and Delong fails to explicitly disclose receiving a view timestamp from the first client computing device corresponding to a time that the first user viewed the media content item displayed on the display screen of the first client computing device.
Altman from a similar endeavor teaches receiving a view timestamp from the first client computing device corresponding to a time that the first user viewed the media content item displayed on the display screen of the first client computing device (Altman: Fig. 2A and [0050], Status information including a status message of a user is displayed on the mobile devices of other users as well as an indication of availability of the user; [0059], User specifies certain times or time periods in which location sharing is to be automatically enabled).
Because location and navigation technology such as GPS technology has been incorporated into mobile phones and similar wireless portable devices, a class of "locationaware" devices has been created which allow users to communicate with other users as well as determine or even view the location of other users on their own device, (Altman: [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Brody and Delong in view of Altman such that the user's status or activity as disclosed by Brody, (Brody: [0044]) could be represented as a status message as disclosed by Altman, (Altman: [0050]). Altman allows customized or context specific disabling or enabling of location display capability to address security and privacy concerns, (Altman: [0004]).
But Brody, Delong and Altman fail to explicitly disclose updating a view count of the status message associated with the second user's current activity.
Fuller from a similar endeavor teaches updating a view count of the status message associated with the second user's current activity (Fuller: Figs. 5F and 5G and col. 13 II. 42 – 49, When the user's status is viewed once, the data item for the "view count" counter indicates that the status has been viewed once. Subsequently, when the status is viewed a second time, the marker indicating that the status has been viewed once is updated to indicate that the status has been viewed twice).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Brody, DeLong and Altman in view of Fuller to record views when a user updates his status, (Fuller: col. 12 II. 47 - 50). It is well understood that a counter is incremented every time an event takes place, (Fuller: col. 13 ll. 42-49).




Claims 17 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brody in view of Delong as applied to claim 1 above, and further in view of Altman.

Regarding Claim 17, the combined teaching of Brody and Delong discloses the method of claim 1, wherein the non-routine current activity of the first user (Delong: [0044], where a particular behavior can be categorized as atypical).  But the combined teaching of Brody and Delong fails to explicitly disclose, wherein the status message associated with the current activity of the first user includes a timestamp and a predetermined timeframe, wherein the status message is only accessible for display during the predetermined timeframe.
Altman from a similar endeavor teaches wherein the status message associated with the current activity of the first user includes a timestamp and a predetermined timeframe, wherein the status message is only accessible for display during the predetermined timeframe (Altman: Fig. 2A and [0050], Status information including a status message of a user is displayed on the mobile devices of other users as well as an indication of availability of the user; [0059], User specifies certain times or time periods in which location sharing is to be automatically enabled). 
Because location and navigation technology such as GPS technology has been incorporated into mobile phones and similar wireless portable devices, a class of “locationaware" devices has been created which allow users to communicate with other users as well as determine or even view the location of other users on their own device, (Altman: [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Brody and Delong in view of Altman such that the user's status or activity as disclosed by Brody, (Brody: [0044]) could be represented as a status message as disclosed by Altman, (Altman: [0050]). Altman allows customized or context specific disabling or enabling of location display capability to address security and privacy concerns, (Altman: [0004]).

Regarding Claim 18, the combined teaching of Brody, Delong and Altman discloses the method of claim 17, further comprising: 
storing by the server system a status queue associated with the first user, wherein the status queue includes a plurality of active status messages associated with the first user, wherein the status message associated with the current activity of the first user is a most recent of the active status messages in the status queue, wherein the active status messages are status messages that are accessible for display (Altman: Figs. 5A and 5B and [0055], A list that displays friends whose information is accessible is displayed on the mobile device. This list includes various items such as name, location and associated message or status information which is stored in various databases. This list is associated with the user as it contains appropriate data relating to his or her friends). This claim is rejected on the same grounds as Claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dotan-Cohen et al., US Pub. 2018/0285827 A1 disclose identifying an event as out of routine as a user performing one or more user actions or events at a time when they usually don’t perform that action, ([0100]).
Zhang et al., US Pub. 2017/0046802 A1 discloses a first user being outside her normal routine if the first user is located at a relatively unusual location that is more than the threshold distance from a hotspot, which is an indication that she is traveling, ([0046]).
Rusu et al., US Pub. 2019/0082301 A1 disclose using the location history of the user may be used to determine if a current location of the user is an unusual or special location, ([0046]).
Dotan-Cohen et al., US Pub. 2017/0032248 A1 disclose a sporadic characteristic can correspond to a characteristic of a user that is irregular, occasional, or isolated for a user, ([0029]).
Busch, US Pub. 2012/0290383 A1 teaches reliance on aggregate location data associated with many users which could include status messages of users at a business displayed in a map view, ([0399]).

Examiner’s Note:  The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421